With considerable reluctance I concur in the result. Whether the situation set up as a result of the Stecher-Walker collision created such a dangerous situation as, in natural sequence, to prompt Rerat to swing to the right and strike plaintiff is the serious question in the case. The jury found him negligent and so rejected his theory of the facts. That the Braden car passed safely between the Stecher and Walker cars is strong evidence that with ordinary care Rerat could and should have done the same thing in the opposite direction. In the Holmberg case, there were but eight feet left between the two cars involved in the first collision, and the pavement was but 24 feet wide. Thus (158 Minn. 446, 197 N.W. 850), "an extremely dangerous situation" was set up by the first collision. That result of the first collision is not so plain in the case at bar, and my concurrence is based upon the theory that, in view of the road conditions, whether the evidence justified an inference that a situation was set up which naturally prompted Rerat's action, and not solely his own negligence, was a question of fact for the jury. Thus only can the sequence of events from the first collision to the final injury be deemed unbroken.
I think it is time that this court rejected "substantial factor" and "material element" as adequate definitions of proximate cause. They are definitions that need defining and which, if unqualified, are likely to confuse, if not mislead, a jury into including remote causes and mere conditions as proximate causes. Restatement, Torts, § 431, et seq., recognized the inadequacy of the "substantial factor" definition by following it with a great number of qualifications in subsequent sections.
In the case at bar, the trial court recognized the inadequacy of the "substantial factor or material element" theories of defining proximate cause and elaborated them by submitting the question whether defendant Stecher's conduct "created a chain of events that developed in natural sequence that resulted in the ultimate injury." This substituted "natural sequence" for the "consequences which follow in unbroken sequence, without anintervening efficient *Page 162 cause" of Justice Mitchell's definition in Christianson v. C. St. P. M.  O. Ry. Co. 67 Minn. 94, 97, 69 N.W. 640, 641. No better definition of proximate cause than Justice Mitchell's has ever been formulated, but counsel's objection was to submitting the question of "the chain of events" to the jury, not to the tenor of the charge. If he was dissatisfied with the tenor of the charge he should have then called the court's attention to the omission by requesting the proper instruction.